        Case 1:16-cr-00080-BLW Document 44 Filed 03/10/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 UNITED STATES OF AMERICA,
                                             Case No. 1:16-cr-00080-BLW
        Plaintiff,
                                             MEMORANDUM DECISION
         v.                                  AND ORDER

 ANGELO ANGEL RIVAS,

        Defendant.



                               INTRODUCTION

      Before the Court is Angelo Angel Rivas’ letter request for compassionate

release. See Dkt. 38. The Government opposes the request. For the reasons

explained below, the Court will deny Rivas’ request for a compassionate release.

                                BACKGROUND
      Rivas is serving a 120-month sentence for possession with intent to

distribute methamphetamine and heroin. As of this writing, Rivas’ projected

release date is October 31, 2024. Rivas states that in August 2020, he was

approved “at the institutional level” for home confinement under the CARES Act.

He says this plan was derailed, however, when someone in “the central office”

summarily denied the request. He asks the Court to step in and grant a

compassionate release under the CARES Act.


MEMORANDUM DECISION AND ORDER - 1
        Case 1:16-cr-00080-BLW Document 44 Filed 03/10/21 Page 2 of 3




                                  DISCUSSION

1. The Governing Legal Standard

      The Court will interpret Rivas’ letter motion as seeking compassionate

release under 18 U.S.C. 3582(c)(1)(A). To grant compassionate release, a district

court must, as a threshold matter, determine whether a defendant has exhausted his

or her administrative remedies. Id. If the exhaustion requirement is met, the Court

engages in a three-step process. First, the Court must consider the 18 U.S.C. §

3553(a) factors. Second, the Court must find that “extraordinary and compelling

reasons warrant such a reduction,” 18 U.S.C. § 3582(c)(1)(A)(i), and that such a

reduction “consistent with applicable policy statements” issued by the U.S.

Sentencing Commission. Id.; United States v. Rodriguez, 424 F. Supp. 3d 674, 680

(N.D. Cal. 2019). Third, the Court must find that “the defendant is not a danger to

the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” Id.

2. Analysis

      Mr. Rivas has exhausted his administrative remedies and the motion is

properly before the Court. The Court is not persuaded, however, that Mr. Rivas

should be granted a compassionate release.

      This request fails at the first step. As the governments points out, Rivas has

asserted only a generalized fear of re-contracting COVID-19. This is not sufficient


MEMORANDUM DECISION AND ORDER - 2
        Case 1:16-cr-00080-BLW Document 44 Filed 03/10/21 Page 3 of 3




to establish “extraordinary and compelling” reasons for a sentence reduction under

§ 3582(c)(1)(A). The motion will be denied for that reason alone.

      Further, even assuming there were an extraordinary and compelling reason

for a sentence reduction, the motion would fail at the next steps. Regarding step

two of the analysis, application of the § 3553(a) factors do not support a sentence

reduction. These factors consider such things as: (1) the characteristics of the

defendant; (2) the nature of the offense; and (3) various penological goals, such as

the need to promote respect for law and to protect the public. The Court carefully

considered each of these factors in imposing Mr. Rivas’ sentence in this case. The

Court has again reviewed these factors in considering this motion and does not find

that a sentence reduction is warranted. Likewise, based on the record in the case,

Court cannot find that “the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g).” Rather, the

Court believes this defendant should serve out the remainder of his sentence.

                                      ORDER

      IT IS ORDERED that Angelo Angel Rivas’ Motion for Compassionate

Release (Dkt. 38) is DENIED.

                                              DATED: March 10, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge

MEMORANDUM DECISION AND ORDER - 3
